Citation Nr: 1110216	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated 50 percent disabling.

2.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to service connection for dizziness.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Ms. S.P., and Ms. L.J.

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to August 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, November 2008, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Procedural history

The Veteran filed original claims of entitlement to service connection for PTSD and hypertension in December 2005.  These claims were denied in a May 2006 rating decision.  The Veteran did not appeal.

In October 2007, the Veteran filed claims of entitlement to service connection for traumatic brain injury, bilateral hearing loss, migraine headaches, and dizziness as well as a claim to reopen the previously denied claims of entitlement to service connection for PTSD and hypertension.  The Veteran's claims were denied in a February 2008 rating decision.  The Veteran disagreed with the decision and perfected his appeal by filing a timely substantive appeal [VA Form 9] in October 2008.  

In a November 2008 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent disability rating.  The Veteran disagreed with the assigned rating and subsequently perfected his appeal.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  

In a March 2010 rating decision, the RO denied the Veteran's contention of entitlement to TDIU and also granted entitlement to service connection for migraine headaches and assigned a noncompensable disability rating.  The Veteran disagreed with the denial of TDIU and the rating assigned to the migraine headaches.  See Grantham, supra.

In August 2009 and January 2010, the Veteran testified at formal hearings before decision review officers as to his pending claims.  In July 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  The transcripts of all three hearings have been associated with the Veteran's VA claims folder.  

The issue of entitlement to service connection for dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

Additionally received evidence

At the July 2010 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran's service-connected PTSD more closely approximates total occupational and social impairment.

2.  In a May 2006 decision, the RO reopened and denied the Veteran's claim of entitlement to service connection for hypertension.

3.  The evidence submitted since the May 2006 RO decision is cumulative or redundant of the record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

4.  In November 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal was requested as to the issues of entitlement to service connection for traumatic brain injury and bilateral hearing loss.

5.  In June 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's notice of disagreement was requested as to the issues of entitlement to TDIU and entitlement to an increased rating for service-connected migraine headaches.






CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 100 percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The May 2006 RO decision denying the claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

3.  Since the May 2006 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The criteria for the withdrawal of the Substantive Appeal by the Veteran, through his representative, as to the issues of entitlement to service connection for traumatic brain injury and bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for the withdrawal of the Notice of Disagreement by the Veteran, through is representative, as to the issues of entitlement to TDIU and entitlement to an increased rating for service-connected migraine headaches have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased disability rating for service-connected PTSD.  He also seeks to reopen his previously denied claim of entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.  As will be discussed below, the Veteran has indicated his intent to withdraw his appeal as to the issues of entitlement to service connection for traumatic brain injury and bilateral hearing loss, as well as, entitlement to TDIU and entitlement to an increased rating for service-connected migraine headaches.  Also, as indicated above, the issue of entitlement to service connection for dizziness will be addressed in the Remand section below.

The Board will discuss certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the hypertension claim, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to the issues on appeal; the duty to assist does not apply to the claims unless they are reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

After careful review, the Board has concluded that the notice requirements of the VCAA have been satisfied.  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issues currently on appeal.  The Veteran was informed of the evidentiary requirements for service connection in letters dated November 2007, August 2008, and January 2009.  Although the aforementioned VCAA letters did not specifically include any information pertaining to the evidence necessary to substantiate claims for higher ratings, such as the PTSD claim, once service connection is granted the notice requirements of 
38 U.S.C.A. § 5103(a) are satisfied and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  
With respect to notice to the Veteran regarding new and material evidence, the November 2007 VCAA letter stated, "[t]o qualify as new, the evidence must be in existence and be submitted to the VA for the first time. . . .In order to be considered material, the additional existing evidence must pertain to the reason your claim was previously denied. . . .  New and material evidence must raise a reasonable possibility of substantiating your claim.  The evidence cannot simply be repetitive or cumulative of the evidence we had when we previously denied your claim."  The letter thereby notified the Veteran that evidence sufficient to reopen his previously denied claim must be "new and material," closely mirroring the regulatory language of 38 C.F.R. § 3.156(a).  See Kent, supra.  The November 2007 letter also informed the Veteran, "[y]our claims were previously denied because they were not service connected.  Therefore, the evidence you submit must relate to this fact."

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the November 2007 and January 2009 VCAA letters.  The letter stated that VA would assist the Veteran in obtaining relevant records from the military, the VA, or any Federal agency.  With respect to records from private doctors and hospitals, the VCAA letter informed the Veteran that VA would make reasonable efforts to request such records.

The November 2007 VCAA letter emphasized:  "[i]f the evidence is not in your possession, you must give us enough information about the evidence so that we can request it from the person or agency that has it.  If the holder of the evidence declines to give it to us, asks for a fee to provide it, or VA otherwise cannot get the evidence, we will notify you.  It is your responsibility to make sure we receive all requested records that are not in the possession of a Federal department or agency."  [Emphasis as in the original].  The letter also specifically requested:  "[i]f there is any other evidence or information that you think will support your claim, please let us know.  If you have any evidence in your possession that pertains to your claim, please send it to us."  

In Dingess/Hartman v. Nicholson, supra, the Court observed that each claim of entitlement to service connection consists of five elements:  (1) veteran status [not at issue here]; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because each service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of each claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in the November 2007 and January 2009 VCAA letters, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the letters instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letters as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  

The Board notes that the notice requirements under 38 U.S.C.A. § 5103 have undergone significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

The Board also finds that VA's duty to assist pursuant to the VCAA and 38 C.F.R. § 3.159 (2010) has been met.  As noted above, the Veteran was provided correspondence that advised him of what evidence was needed to prove his claims, as well as informing him of VA's duty to obtain government records and to assist him in obtaining any private treatment records.  The claims folder contains relevant VA and private treatment records, and VA examination reports.  VA has made all reasonable efforts to obtain pertinent evidence related to these claims.  

Additionally, the Veteran was most recently afforded a VA examination in July 2009 as to the PTSD claim.  The examination report reflects that the examiner interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion].  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

It is further noted that, in a request to reopen a previously denied claim such as the hypertension claim, the duty to assist is somewhat limited, in that VA is not obligated to provide a medical examination or to obtain a medical opinion unless new and material evidence is first presented.  See 38 C.F.R. § 3.159(c)(4) (2010) [which states that providing an examination or obtaining medical opinions applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured].  As such, there was no requirement that VA seek an examination as to the hypertension claim since no new and material evidence had been presented, as will be further explained below.

The Board is cognizant that the Veteran's complete service medical records appear not to have been associated with his VA claims folder.  The RO has attempted to obtain these records on several occasions, without success.  See the Formal Finding of Unavailability dated May 2010.  As these records have not been located after multiple attempts, the Board believes that an additional remand to conduct a further search would be an exercise in futility.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].

In short, the Board concludes that the provisions of the VCAA have been complied with to the extent required under the circumstances presented in this case.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has retained the services of a representative and, as indicated above, testified at a videoconference hearing before the undersigned.

Accordingly, the Board will proceed.


1.  Entitlement to an increased disability rating for service-connected PTSD, currently evaluated 50 percent disabling.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including major depressive disorder and PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  Under these criteria, PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2010).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  

See 38 C.F.R. § 4.130 (2010) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Mittleider concerns

The Veteran's evaluation and treatment history indicates that he has been diagnosed with depressive disorder and dysthymia in addition to his service-connected PTSD.  See, e.g., the letter from Dr. G.V.K. and J.M. dated October 2009.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his depressive disorder and dysthymia.  Further, no mental health professional has attempted to distinguish between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.
Analysis

The Veteran seeks a disability rating in excess of the currently assigned 50 percent for his service-connected PTSD.

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria.  

As was described above, under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010), in order to warrant a 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

Critically, the totality of the evidence of record indicates that the Veteran's cumulative PTSD symptomatology more closely approximates total social and occupational impairment.  The Veteran submitted an October 2009 letter from Dr. G.V.K. and J.M. which detailed a current assessment of the Veteran's psychological symptomatology.  Crucially, the October 2009 letter indicated that the Veteran had "reported a significant increase in symptoms over the past year. . . In particular, he noted that his symptoms have intensified to the point where he virtually no longer works."  The October 2009 letter continued, "[h]e has been unable to maintain a living or secure alternative employment due to his symptoms.  In addition, he has not been able to maintain an independent lifestyle.  Furthermore, quality of life has been seriously affected and is currently very low."  The letter concluded, "[b]ased on this information, it is unlikely that [the Veteran] can realistically reenter the workforce in a gainful manner."

In the October 2009 letter, Dr. G.V.K. and J.M. also detailed the serious degree of the Veteran's social isolation.  Specifically, the letter reported that the Veteran's "only social contacts at present are limited to his immediate family," and he has been separated from his second wife for several years.  Additionally, he has "back[ed] out of his Veteran's group due to the intensity of his reactions."  The letter further stated that the Veteran's loss "of interest in activities is now reported to be almost complete.  Emotional numbing is reported to have intensified as well."  

Moreover, as to 'disorientation to time or place,' the October 2009 assessment letter reported that "[p]eriods of disorientation were also noted . . . He noted that at times, he feels like he goes into a trance of sorts and comes to in a frantic state, trying to reorient himself."  Additionally, the Veteran's memory loss has become so severe to the point that "he even struggles with recalling names of close relatives and, at times, his own children."

The October 2009 letter also indicated that the Veteran admitted to experiencing difficulty maintaining his personal hygiene.  Specifically, he "reported that he cares less about his personal appearance and takes less pride in himself. . . he will go without a shave, no longer presses his clothing, and is beginning to neglect simple tasks such as tooth care, which represent a significant change for him."

As to other specific criteria found in 38 C.F.R. § 4.130, there is no medical evidence of persistent delusions or hallucinations.  Further, with regard to 'persistent danger of hurting self or others,' the October 2009 letter noted persistent suicidal ideation, but did not document any plan or attempt.  Moreover, there is little evidence of 'gross impairment in thought processes or communication.'  

Although the Veteran does not meet all of the schedular criteria contained in Diagnostic Code 9411 for the assignment of a total [100 percent] disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating].  As indicated above, based upon the October 2009 private assessment letter from Dr. G.V.K. and J.M., the evidence of record indicates that the Veteran's PTSD symptomatology results in his total social and occupational impairment.

The Board additionally observes that the GAF score assigned in the October 2009 private assessment letter [43] is reflective of serious impairment due to PTSD.  

The Board further notes that the symptomatology reported in the October 2009 assessment letter is markedly more severe than that reported by the July 2009 VA examiner; specifically, the July 2009 VA examiner documented the Veteran's "feeling of detachment or estrangement from others" but determined that his "PTSD symptoms do not appear to significantly affect the Veteran's occupational functioning."  However, the Board has thoroughly reviewed the record and given full consideration to 38 C.F.R. § 4.7 [where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned] and 38 C.F.R. § 3.102 [when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran]. 

Accordingly, even though all of the criteria for a 100 percent disability rating have not been met, the Board finds that the overall level of the Veteran's psychiatric symptomatology, being reflective of his major impairment in occupational and social functioning, approaches that which warrants the assignment of a 100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2010).  A 100 percent rating is therefore warranted.







2.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in October 2007, the claim will be adjudicated by applying the revised section 3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).




Analysis

In the May 2006 rating decision, the RO reopened and denied the Veteran's claim of entitlement to service connection for hypertension, claimed as secondary to his service-connected diabetes mellitus, type II.  The Veteran did not appeal that determination.  As such, the May 2006 rating decision is final.  See 38 C.F.R. 
§ 20.302(b) (2010).

In October 2007, the Veteran filed to reopen his claim of entitlement to service connection for hypertension.  As indicated above, the Veteran's claim was denied in the February 2008 rating decision.

At the time of the prior denial, it was undisputed that the Veteran was diagnosed with hypertension.  Moreover, in the May 2006 rating decision the Veteran was service-connected for diabetes mellitus, type II.  As such, the May 2006 denial was predicated upon deficiencies as to element (3), a link between the current disability and the Veteran's military service or service-connected disability.  See 38 C.F.R. 
§ 3.304 (2010).

As indicated above, the May 2006 denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  Accordingly, as explained above, the Veteran's hypertension claim may only be reopened if he submits new and material evidence as to the missing element.  See
 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.  

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has not been submitted.  

The newly added evidence, in pertinent part, consists of VA treatment records dated 2006 to 2010; private treatment records dated 2001 to 2006; a VA examination report dated October 2009; and statements from the Veteran.  

The VA and private treatment records document the Veteran's continuing treatment for hypertension.  See, e.g., the VA treatment records dated July 2007.  A current diagnosis of hypertension was already of record at the time of the May 2006 RO decision.  Therefore, although these subsequently added VA and private treatment records are new, such evidence is not material as to the issue of entitlement to service connection for hypertension.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued complaints, without addressing the crucial matter of medical nexus, does not constitute new and material evidence]. 

Crucially, the RO denied the hypertension claim because the competent medical evidence of record did not support a causal relationship between the current hypertension disability and the Veteran's military service or service-connected disabilities.  There has been no additionally submitted evidence to establish the missing nexus element.  The claim fails on that basis.  

As noted above, the Veteran was afforded an October 2009 VA examination as to the hypertension claim.  The VA examiner concluded as to the Veteran's hypertension, "[t]his is not due to or aggravation of the Veteran's diabetes.  Hypertension caused or aggravated by diabetes is unlikely unless there is severe diabetic nephropathy with EGFR less than 25 (Stage 4-5 chronic kidney disease).  Also, the Veteran's hypertension was present many years prior to the diagnosis of diabetes."  Crucially, this evidence, although new, is not material, since it is against the Veteran's service connection claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that is unfavorable to a claimant is not new and material].

The Veteran has addressed the issue of medical nexus in multiple written statements as well as his July 2010 Board hearing testimony.  Essentially, the Veteran has reiterated his contentions that he developed hypertension as a result of his service-connected diabetes mellitus, type II.  However, such statements are cumulative and redundant of the statements and evidence of record at the time of the May 2006 RO decision.  Accordingly, this evidence is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."

In short, there remains no competent medical evidence that the Veteran's currently diagnosed hypertension is related to his service-connected disabilities or his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability].  The evidence which has been added to the claims folder since May 2006 is cumulative and redundant of evidence which was in the file prior to that time.  The additional evidence does not raise a reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service connection for hypertension cannot be reopened.  The benefit sought on appeal remains denied.

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to TDIU.  

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).

In a signed statement dated November 2009, the Veteran expressed his intent to withdraw the issues of entitlement to service connection for traumatic brain injury and bilateral hearing loss, which were on appeal.  See 38 C.F.R. § 20.204 (2010).  In a signed June 2010 statement, the Veteran indicated his intent to withdraw the Notice of Disagreement he filed as to the issues of entitlement to TDIU and entitlement to an increased rating for service-connected migraine headaches.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn his appeal as to the issues of entitlement to service connection for traumatic brain injury and bilateral hearing loss.  He has also asserted his intent to withdraw the Notice of Disagreements that he filed as to his claims of entitlement to TDIU and entitlement to an increased rating for service-connected migraine headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for traumatic brain injury and bilateral hearing loss, entitlement to TDIU, and entitlement to an increased rating for service-connected migraine headaches; and the appeals are therefore dismissed.


ORDER

An increased disability rating of 100 percent is granted for the service-connected PTSD, subject to controlling regulations applicable to the payment of monetary benefits.

New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  The benefit sought on appeal is denied.

The Veteran's appeal as to the issue of entitlement to service connection for traumatic brain injury is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The Veteran's appeal as to the issue of entitlement to TDIU is dismissed.

The Veteran's appeal as to the issue of entitlement to an increased rating for the service-connected migraine headaches is dismissed.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's remaining claim must be remanded for additional evidentiary development.  

7.  Entitlement to service connection for dizziness.

The Veteran has contended that he currently suffers from dizziness which is due to his military service; specifically, percussions associated with rocket attacks, mine explosions, and weapon recoil.  See, e.g., the July 2010 Board hearing transcript.  

As noted previously, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Hickson, supra.

As to Hickson element (1), current disability, the Veteran has presented no medical evidence of having been diagnosed with a dizziness disability such as vertigo.  However, at the July 2010 Board hearing, the Veteran testified that he has suffered from dizziness since his combat service in Vietnam.  See the July 2010 Board hearing transcript, pgs. 10-13.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, symptoms such as dizziness are not necessarily sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted].  

The Board therefore does not dispute the Veteran's lay testimony that he experiences dizziness.  However, the matter of current disability as to the claimed dizziness remains to be resolved.

As to Hickson element (2), the Veteran has asserted in-service injury as a result of multiple rocket attacks, mine explosions, and weapon recoils during his combat service in the Republic of Vietnam.  See, e.g., the July 2010 Board hearing transcript.  The Board has no reason to disbelieve the Veteran's statements, as they are consistent with his combat record and the record of his service in Vietnam.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2010).  Accordingly, Hickson element (2) is satisfied.

There is currently no medical opinion of record which addresses the issue of medical nexus as to the Veteran's claim of entitlement to service connection for dizziness.

This issue thus presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Such questions concern medical opinions as to diagnosis and etiology which should be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination, performed by a provider with appropriate expertise, for the purpose of addressing the existence and etiology of the Veteran's claimed dizziness.  The Veteran's VA claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should either diagnose dizziness or specifically rule out any such diagnosis; the examiner should also address whether the claimed dizziness is a symptom of a different disability.  Any diagnostic testing deemed to be necessary by the examiner should be accomplished.  If the examiner determines that the Veteran suffers from a diagnosed dizziness disability such as vertigo, he/she should state whether it is at least as likely as not (e.g. a 50/50 probability) that said diagnosis is related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), the claims folder, must be made available to the examiner for review.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


